DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US. Pub. No. 2017/0146803, hereinafter “Kishigami”).
As to claim 1, Kishigami discloses a vehicular head-up display system [figure 1(A), vehicular head-up display system], comprising 
an image source [figure 1(A), a light source unit “111”], switching to generate a first image light beam of a first polarization state and a second image light beam of the first polarization state according to a timing signal [figure 1(A), first image light beam of first polarization state “410” and second image light beam of first polarization state “420”, figures 12(A-B), a timing signal to switch between images A1 and A2, paragraph 178];
a light polarization converter [polarization switching unit “112” disposed at a light output side of “111”], disposed at a light output side of the image source, switching between a first sate and a second state synchronously corresponding to that the image source switches to generate the first image light beam and the second image light beam [figure 1(A), switch between a first state and a second state to generate “410” and “420”, figures 12(A-B), a timing signal to switch between images A1 and A2, paragraph 178, paragraphs 179-180, polarization switching element 112 in synchronous with control signal to alternate between images A1 and A2], wherein in the first state, the light polarization converter converts the first image light beam of the first polarization state or the second image light beam of the first polarization state into the first image light beam of a second polarization state or the second image light beam of the second polarization state; in the second state, the light polarization converter keeps the first image light beam of the first polarization state or the second image light beam of the first polarization state being of the first polarization [figure 1(A), switch between a first state and a second state to generate “410” and “420”, figures 12(A-B), a timing signal to switch between images A1 and A2, paragraph 178, paragraphs 179-180, polarization switching element 112 in synchronous with control signal to alternate between images A1 and A2]; the first polarization state is different from the second polarization state [paragraph 180, “112” is switched between “OFF state” and “ON state”];
a polarization selection component [figure 1(A), first polarizing mirror “121” disposed at a light output side of “112” enabling transmission and reflection of the first image light beam L1 and the second image light beam L2 to initiate a first optical path and a second optical path], disposed at a light output side of the light polarization converter, enabling transmission and reflection of the first image light beam and the second image light beam, which have passed through the light polarization converter, to initiate a first optical path and a second optical path, wherein the first optical path starts from a transmitted light output surface of the polarization selection component, and the second optical path starts from a reflected light output surface of the polarization selection component [figure 1(A), the first optical path L1 starts from a transmitted light output surface of “121” and second optical path L2 starts from a reflected light output surface of “121”]; and 
an optical relay module [figure 1(A), “122-124”, “130” and “300” disposed in path L1 and pathL2], disposed in the first optical path and the second optical path to guide the first image light beam and the second light beam to respectively form a first virtual image and a second virtual image, wherein a distance of the first virtual image to a driver is different from a distance of the second virtual image to the driver [figure 1(A), the distance of “410” is different from the distance “42” to the driver “150”]; the optical relay module includes 
at least one optical relay planar mirror [figure 1(A), “123-124” disposed in L2 to generate intermediate image], disposed in the second optical path, and using the first image light beam or the second image light beam, which are in the second optical path, to generate an intermediate image; 
a virtual image reflecting surface [figure 1(A), windshield “300” disposed before a view field of the driver], disposed before a view field of the driver; and 
a curved mirror [figure 1(A), curved mirror “130” disposed in L1 and L2 reflecting the first and second image light beams to form “410” and “420”, wherein the distance of L1 and the distance of L2 are different], disposed in the first optical path and the second optical path, reflecting the first image light beam and the second image light beam in the first optical path and the second optical path onto the virtual image reflecting surface to form the first virtual image and the second virtual image, wherein a distance of the first optical path is different from a distance of the second optical path.
Kishigami discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicular head-up display system of Kishigami to include features between different embodiments of Kishigami, in order to provide a virtual image display device that has a configuration allowing for downsizing and is capable of shortening the time for changing a virtual image display distance (Kishigami, paragraph 7).
As to claim 2, Kishigami discloses the vehicular head-up display system according to claim 1, wherein the image source is a liquid crystal display device, an organic light-emitting diode (OLED) display device, a digital light processor (DLP) [paragraph 172, image may be displayed by employing a DLP], a liquid crystal-on-silicon (LCOS) display device, or a laser-scanning display (LSD) device.
As to claim 3, Kishigami discloses the vehicular head-up display system according to claim 2, wherein the image source further includes a linear polarizer used to emanate the first image light beam of the first polarization state and the second image light beam of the first polarization state [paragraph 45, in cases of the TE mode, linearly polarized light having a polarization direction parallel to a bonding surface of the semiconductor laser].
As to claim 5, Kishigami discloses the vehicular head-up display system according to claim 1, wherein the light polarization converter includes a first twisted nematic liquid crystal unit disposed at the light output side of the image source [figures 4(A-B), “112” includes a first twisted nematic liquid crystal unit “12a” and “12d”]; while no voltage is applied to the first twisted nematic liquid crystal unit, the first twisted nematic liquid crystal unit is in the first state [figure 4(A), no voltage is applied to first twisted nematic liquid crystal unit, the first twisted nematic liquid crystal unit is in the first state, paragraph 49]; while a voltage is applied to the first twisted nematic liquid crystal unit, the first twisted nematic liquid crystal unit is in the second state [figure 4(B), when a voltage “V” is applied to first twisted nematic liquid crystal unit, the first twisted nematic liquid crystal unit is in the second state, paragraph 50].
As to claim 6, Kishigami discloses the vehicular head-up display system according to claim 5, wherein the light polarization converter includes a second twisted nematic liquid crystal unit disposed in the second optical path [figures 4(A-B), “112” includes “12b” and “12e” in the second optical path].
As to claim 7, Kishigami discloses the vehicular head-up display system according to claim 1, wherein the polarization selection component includes a polarization beam splitter [figure 1(A), beam splitter “121”].
As to claim 8, Kishigami discloses the vehicular head-up display system according to claim 1, wherein the optical relay planar mirror is a planar mirror [figure 1(A), “123-124” is a planar mirror] or a transflective reflector.
As to claim 10, Kishigami discloses the vehicular head-up display system according to claim 1, wherein
the virtual image reflecting surface is provided by a windshield before the view field of the driver [figure 1(A), the virtual image reflecting surface “300” is provided by a windshield before the view field of driver].
As to claim 11, Kishigami discloses the vehicular head-up display system according to claim 1, wherein the virtual image reflecting surface is provided by an optical combiner disposed before the view field of the driver [figure 1(A), the virtual image reflecting surface “300” is provided by an optical combiner disposed before the view field of driver].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Martinez et al. (US. Pub. No. 2017/0357090, hereinafter “Martinez”).
As to claim 4, Kishigami discloses the vehicular head-up display system according to claim 1.
Kishigami does not disclose wherein a switching frequency of the image source and the light polarization converter is not lower than 30Hz.
Martinez teaches a display system wherein a switching frequency of an image source and a light polarization converter is not lower than 30Hz [paragraph 47, the selected frequency is high enough that the mirror switching will not be noticed by a user, the switching rate could be 120 Hz to provide 60 Hz for each subset of reflecting surfaces, the switching rate can be higher than 120 Hz].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicular head-up display system of Kishigami to have the switching frequency of an image source and a light polarization converter  not lower than 30Hz, as taught by Martinez, so that a user perceives no flicker or other disruption of the display light (Martinez, paragraph 47).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Hada et al. (US. Pub. No. 2015/0092118, hereinafter “Hada”).
As to claim 9, Kishigami discloses the vehicular head-up display system according to claim 8.
Kishigami does not disclose wherein the transflective reflector is disposed between the light polarization converter and the polarization selection component.
Hada teaches a vehicular head-up display system wherein a transflective reflector is disposed between a light polarization converter and a selection component [figures 1 and 10, a transflective reflector “21” is disposed between a light polarization converter “22” and a selection component “30”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicular head-up display system of Kishigami to have a transflective reflector disposed between a light polarization converter and a selection component, as taught by Hada, in order to allow a vehicle superimposing them by irradiating display light L to a windshield (Hada, paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622